Per Curiam.

The defendant appeals from an order denying his motion to modify a judgment entered against him in the Municipal Court. The judgment so taken was rendered upon an inquest, the defendant being in default at the time of the-trial. Subsequently the defendant made a motion to oj>en his default which was denied and, so far as appears, no appeal has been taken from such order; therefore, the present appeal cannot be entertained.
Present: Gildersleeve, Leventritt and Erlanger, JJ.
Appeal dismissed, with costs.